


Exhibit 10.1
















DATED 22 July 2014




























RULES OF THE ASPEN INSURANCE
HOLDINGS LIMITED
AMENDED 2008 SHARESAVE SCHEME








































--------------------------------------------------------------------------------




















TABLE OF CONTENTS




1.    INTERPRETATION    11
2.    INVITATIONS TO APPLY FOR OPTIONS AND APPLICATIONS FOR OPTIONS    17
3.    SCALING DOWN    21
4.    GRANT OF OPTIONS    23
5.    OVERALL LIMITS ON GRANTS    25
6.    LAPSE OF OPTIONS    25
7.    EXERCISE OF OPTIONS    27
8.    MANNER OF EXERCISE OF OPTIONS    31
9.    RELATIONSHIP WITH EMPLOYMENT CONTRACT    32
10.    TAKEOVERS AND LIQUIDATIONS    33
11.    VARIATION OF SHARE CAPITAL    37
12.    NOTICES    38
13.    ADMINISTRATION AND AMENDMENT    40




RULES OF THE ASPEN INSURANCE HOLDINGS LIMITED
AMENDED 2008 SHARESAVE SCHEME






1.
INTERPRETATION



1.1
The following definitions and rules of interpretation apply to these Rules:



2014 Amendment Date: 22 July 2014


Adoption Date: the date of the adoption of the Scheme by the Company;


Associate: has the meaning given to "associate" in paragraph 14 of Schedule 3;


Associated Company: has the meaning given in paragraph 47 of Schedule 3, which
may be summarised, as at the 2014 Amendment Date, as providing that a company is
an associated company of another at any time if:


(a)
at that time, one has control of the other, or both are under the control of the
same person or persons; or



(b)
at any time in the previous year, one had control of the other, or both were
under the control of the same person or persons.



In this definition, "control" has the meaning given in sections 450 and 451 of
the CTA 2010. Note that “associated company” has a different meaning in rule
7.3.


Auditors: the auditors of the Company, or, if the Company does not have
auditors, the Company's accountants at the relevant time (acting as experts and
not as arbitrators).


Board: the board of directors of the Company or a committee of directors
appointed by that board to carry out any of its functions under the Scheme.


Bonus Date: whichever of the following applies:


(a)
where the relevant Savings Arrangement provides for the payment of a maximum
bonus, the earliest date on which the maximum bonus is payable; or



(b)
in any other case, the earliest date on which a bonus is payable under the
relevant Savings Arrangement.



Company: Aspen Insurance Holdings Limited incorporated and registered in
Bermuda;


Constituent Company: any of the following:


(a)
the Company; and



(b)
any Eligible Company nominated by the Board to be a Constituent Company at the
relevant time.



Continuous Service: the period of continuous service of an employee or director
with any Constituent Company (including service with that company before it
became a Constituent Company).


If an employee or director has been absent from service with a relevant company
for any reason (while remaining an employee or director of that company), or by
reason of maternity leave, and has since returned to service with a relevant
company, that period of absence shall be deemed to form part of that person's
Continuous Service.


Any period of service during which a person served as a director shall only
count towards Continuous Service if the director was required during that period
to devote at least 25 hours per week (excluding meal breaks) to his duties;


Control: has the meaning given in section 719 of ITEPA 2003. Controlled shall be
interpreted accordingly. Note that "control" and "controlled" have a different
meaning in the definition of "Associated Company" and in rule 7.3 and rule 7.6;


CTA 2010 : the Corporation Tax Act 2010;


Date of Grant: the date on which an Option is, was, or is to be granted under
the Scheme;


Dealing Day: a day on which the investment exchange on which Shares are listed
and/or traded is open for the transaction of business;


Eligible Company: any company of which the Company has Control;


Eligible Employee: any employee or director of a Constituent Company:




(a)
who, if a director of a Constituent Company, is required to devote at least 25
hours per week (excluding meal breaks) to his duties;



(b)
who, on the relevant Date of Grant, will have Continuous Service equal to or
greater than 3 months or any other minimum period which may be specified by the
Board under rule 2.4(g) on or before the relevant Invitation Date;



(c)
whose earnings from office or employment are (or would be if there were any)
general earnings to which section 15 ITEPA 2003 applies (earnings for a year
when the employee is resident in the UK); and



(d)
who has not given or received notice to terminate his employment (and/or office,
if any) which will have the effect that he will no longer be an employee or
full-time director of any Constituent Company on the relevant Date of Grant;



Exercise Price: the price (which shall be in pounds sterling) at which each
Share subject to an Option may be acquired on the exercise of that Option, which
(subject to rule 11):


(a)
if Shares are to be newly issued to satisfy the exercise of the Option, may not
be less than the nominal value of a Share;



(b)
may not be less than 80 per cent of the Market Value of a Share on the relevant
Invitation Date;



Existing Option: an option or any other right to acquire or receive Shares
granted under any Share Incentive Scheme (including the Scheme), which remains
capable of exercise, or in the case of options or rights that do not require
exercise, remains capable of satisfaction;


Grantor: the person granting an Option, which may be:


(a)
the Company; or



(b)
the trustees of an employee benefit trust authorised by the Board to grant
Options at the relevant time; or



(c)
any other person so authorised;



HMRC: HM Revenue & Customs;


Invitation Date: a date on which invitations to apply for Options are, were, or
are to be issued under the Scheme;


ITEPA 2003: the Income Tax (Earnings and Pensions) Act 2003;


Key Feature: any provision of the Scheme which is necessary to meet the
requirements of Schedule 3;


Market Value: whichever of the following applies:


(a)
on any day:



(i)
before any applicable regulations for the determination of market value are made
under section 272(3) and 272(4) of the Taxation of Chargeable Gains Act 1992 (as
amended by Schedule 26 of the Finance Act 2007); and



(ii)
on any day while the relevant shares are listed on the New York Stock Exchange,
at the discretion of the Board, either:



(iii)
the middle market quotation for a share on the New York Stock Exchange on the
last Dealing Day before that day; or



(iv)
the average of the middle market quotations on the New York Stock Exchange for a
share for the three immediately preceding Dealing Days;



in either case converted into Pounds Sterling at the noon buying rate in New
York City for cable transfers payable in Pounds Sterling as certified for
customs purposes by the Federal Reserve Bank for that day; or


(b)
on any day:



(i)
while the relevant shares are listed on the New York Stock Exchange or listed on
any recognised stock exchange (as defined in section 1005 of the Income Taxes
Act 2007, as amended by Schedule 26 to the Finance Act 2007); and



(ii)
when regulations for the determination of market value made under section 272(3)
and 272(4) of the Taxation of Chargeable Gains Act 1992 (as amended by Schedule
26 to the Finance Act 2007) (Valuation Regulations) apply in respect of the
relevant shares,



the value determined using a method approved by the Board which HMRC agrees is
compatible with the Valuation Regulations; or


(c)
on any day when neither paragraph (a) nor paragraph (b) of this definition
applies, the market value of a share, determined under the applicable provisions
of Part VIII of the Taxation of Chargeable Gains Act 1992, as agreed with HMRC
Shares and Assets Valuation (before the relevant Date of Grant, and, if
possible, before the relevant Invitation Date, where Market Value on an
Invitation Date is being determined for the purpose of setting the Exercise
Price);



If shares are subject to Relevant Restriction, Market Value shall be determined
as if they were not subject to a Relevant Restriction;


Model Code: the model code set out in the Listing Rules issued by the Financial
Services Authority acting as the United Kingdom Listing Authority (or any
successor body carrying out the same functions), as it is in force at the
relevant time;
 
Option: a right to acquire Shares granted under the Scheme which has neither
lapsed nor been fully exercised;


Option Certificate: a certificate setting out the terms of an Option, issued
under rule 4.6;


Option Holder: an individual who holds an Option or, where applicable, his
personal representatives;


Redundancy: has the meaning given by the Employment Rights Act 1996 or the
Employment Rights (Northern Ireland) Order 1996;


Relevant Restriction: any provision included in any contract, agreement,
arrangement or condition to which any of sections 423(2), 423(3) and 423(4) of
ITEPA 2003 would apply if references in those sections to employment-related
securities were references to Shares;


Repaid Amount: The amount actually received by way of repayments of
contributions and payments of bonus or interest (if any) under the Savings
Arrangement linked to the relevant Option. The Repaid Amount shall be taken to
exclude the amount of:


(a)
any bonus or interest, if, for the relevant Option, the Repayment is not to be
taken to include a bonus under rule 4.3;



(b)
any contribution paid directly to the savings provider by the Option Holder,
other than any contribution made:



(iii)
under special arrangements relating to absence from the Option Holder's office
or employment; or



(iv)
after cessation of the Option Holder's relevant office or employment, in the
same monthly amount and at the same interval as contributions made previously by
deduction from the Option Holder's pay under the Scheme; and



(c)
any contribution made in advance, if the due date of payment for that
contribution under the Savings Arrangement falls or would have fallen more than
one month after the date on which the Repaid Amount was paid to the Option
Holder;



Repayment: whichever of the following applies:


(a)
in relation to any Option for which repayment under the linked Savings
Arrangement shall be taken as including a bonus, the aggregate of:



(v)
the maximum amount of the contributions repayable under the Savings Arrangement;
and



(vi)
the amount of any bonus and/or interest payable under the Savings Arrangement at
the Bonus Date; and



(b)
in relation to any Option for which repayment under the linked Savings
Arrangement shall be taken as not including a bonus, the maximum amount of the
contributions repayable under the Savings Arrangement;



Retirement: ceasing employment with the intention of retiring;


Rollover Period: any period during which Options may be exchanged for options
over shares in another company (under paragraph 38 of Schedule 3, rule 10.7 and
rule 10.8);


Savings Arrangement: a certified savings arrangement (as defined in section 703
of the Income Tax (Trading and Other Income) Act 2005) that is nominated by an
officer of HMRC for the purposes of Schedule 3;


Schedule 3: Schedule 3 to ITEPA 2003;


Scheme: the employee share option scheme constituted and governed by these
rules, as amended from time to time;


Scheme-related Employment: the office or employment by virtue of which any
person is or was eligible to become an Option Holder;


Share Incentive Scheme: any arrangement to provide employees and/or directors
with shares;


Shares: ordinary shares in the Company (subject to rule 11) that (subject to
rule 10.5) meet the requirements of paragraphs 18 to 20 and paragraph 22 of
Schedule 3;


TUPE Regulations: the Transfer of Undertakings (Protection of Employment)
Regulations 2006.


1.2
Headings shall not affect the interpretation of these rules.



1.3
A reference to one gender in these rules shall include a reference to the other.



1.4
Words in the singular in these rules shall include the plural and vice versa.



1.5
A reference to a statute or a statutory provision in these rules is a reference
to it as in force at the relevant time, taking account of any amendment,
extension or re-enactment, and includes any subordinate legislation in force and
made under it.



2.
INVITATIONS TO APPLY FOR OPTIONS AND APPLICATIONS FOR OPTIONS



2.1
Subject to the limitations and conditions of this Scheme, the Board may issue
invitations to apply for Options at any time.



2.2
On each occasion that the Board decides to issue invitations to apply for
Options, the Board shall determine (in its absolute discretion):



(a)
whether or not Repayments will be taken to include a bonus for Options granted
as a result of the invitations. If the Board determines that Repayments will be
taken to include a bonus, that determination may be subject to alteration if
applications are scaled down under rule 3;



(b)
whether to invite applications for three year Options or five year Options (or
Options of such other standard periods as may be available under the HM Treasury
specifications for Savings Arrangement in force at the relevant time), or to
offer those receiving invitations a choice between those Option periods;



(c)
the minimum monthly contribution to be made to a Savings Arrangement linked to
any Option granted as a result of the invitations, being an amount which is
neither:



(i)
less than £5 (or such other minimum as may be specified in the HM Treasury
specifications for Savings Arrangements in force at the relevant time); nor



(ii)
more than £10 (or such other amount as may be specified in paragraph 25(3)(b) of
Schedule 3 at the relevant time);



(d)
whether to impose a limit on the number of Shares that may be made subject to
Options granted as a result of the invitations and if so:



(i)
what that limit will be; and



(ii)
whether the threshold value for the purposes of scaling down under rule 3(d),
will be £5 or some other value within the range of £40 to £200 specified by the
Board under this rule 2.4(d).



In making their decisions under this rule 2.2(d), the Board shall consider the
constraints imposed by rule 5 and any plans to make further invitations under
the Scheme or to make future awards under any other Share Incentive Scheme that
is subject to a limit similar to rule 5; and


(e)
whether to specify a minimum period of Continuous Service different from the
default period of 3 months for the purposes of defining who will be an Eligible
Employee. Any such period may not be longer than five years (or such other
maximum period as may be specified in paragraph 6(2)(b) of Schedule 3 at the
relevant time).



2.3
On each occasion that the Board decides to issue invitations to apply for
Options, those invitations:



(a)
shall be in a form approved by the Board;



(b)
shall be sent to all Eligible Employees;



(c)
at the discretion of the Board, may also be sent to any other employee
(including any employee who is also a director) of a Constituent Company;



(d)
shall comply with rule 2.4;



(e)
shall be accompanied by invitations to apply to enter into appropriate Savings
Arrangements with a Savings Arrangement provider selected by the Board; and



(f)
shall include a statement that:



(i)
each invitation is subject to these rules, the relevant Savings Arrangement
prospectus, Schedule 3 and any other legislation applying to SAYE option schemes
meeting the requirements of Schedule 3; and



(ii)
those provisions shall prevail over any conflicting statement.



2.4
Each invitation shall set out (without limitation):



(a)
the minimum monthly contribution determined by the Board under rule 2.2(c);



(b)
the Exercise Price for Options granted as a result of the invitations, or the
method by which that Exercise Price will be notified to those receiving
invitations;



(c)
whether Repayments will be taken to include a bonus (subject to rule 3);



(d)
any limit on the number of Shares that may be placed under Option as a result of
the invitations specified under rule, and, if there is such a limit:



(i)
that applications will be scaled down in accordance with rule 3 if applications
are received in excess of that limit; and



(ii)
the amount of the threshold value for the purposes of scaling down under rule
3(d), if a value other than £5 is specified by the Board under rule 2.2(d);



(e)
whether applications may be made for three year Options or five year Options (or
Options of such other standard periods as may be available under the HM Treasury
Savings Arrangement specifications in force at the relevant time) or any
specified combination of Option periods (subject to rule 3);



(f)
that, to be considered for the grant of Options, completed applications should
be received by the Board, or any person nominated to receive applications on
behalf of the Board, by 5 pm on the day falling 14 days after the Invitation
Date; and



(g)
any minimum period of Continuous Service which applies for the purpose of
determining who is an Eligible Employee on the Invitation Date.



2.5
Any accidental failure or omission to deliver an invitation to any Eligible
Employee shall not invalidate the grant of Options.



2.6
Each application for an Option:



(a)
shall be in a form approved by the Board;



(b)
shall state the period of the Option applied for (subject to possible amendment
to a shorter Option period under rule 3);



(c)
shall incorporate or be accompanied by a duly completed application form to
enter into a Savings Arrangement with a Savings Arrangement provider selected by
the Board, in which the applicant agrees to make a monthly contribution of a
specified amount (subject to possible amendment to a lesser amount under rule 3)
which shall be:



(iii)
a multiple of £1;



(iv)
not less than the minimum determined under rule 2.2(c) and



(v)
when aggregated with contributions made by the applicant under any other Savings
Arrangements linked to SAYE option schemes meeting the requirements of Schedule
3, not more than £500 (or such other amount as may be specified by paragraph
25(3)(a) of Schedule 3 at the relevant time),



over the necessary savings period given the period of the Option applied for
(subject to possible amendment to a shorter Option period under rule 3);


(d)
if a limit has been specified under rule 2.2(d), shall include a statement that,
if applications are scaled down under rule 3, the applicant agrees that his
application shall be amended or withdrawn in accordance with the operation of
rule 3;



(e)
shall authorise and instruct the Board or any person authorised by the Board to:

 
(i)
deduct from the applicant's pay the appropriate monthly contributions; and



(ii)
pay those deductions to the relevant Savings Arrangement provider to meet the
applicant's obligations,



under any Savings Arrangement entered into by the applicant as a result of the
application;


(f)
shall include the applicant's agreement to be bound by the terms of this Scheme;
and



(g)
shall state that:



(i)
the application is subject to these rules, the relevant Savings Arrangement
prospectus, Schedule 3 and any other legislation applying to SAYE option schemes
meeting the requirements of Schedule 3; and



(ii)
those provisions shall prevail over any conflicting statement.



2.7
The Repayment under a Savings Arrangement shall, as nearly as possible, equal
the amount required to be paid to exercise the linked Option in full. Therefore,
each application shall be treated as being for an Option over the largest whole
number of Shares which can be acquired at the relevant Exercise Price with the
Repayment under the linked Savings Arrangement (following adjustment of the
application under rule 3, if relevant).



3.
SCALING DOWN



If:
 
(f)
the Board has specified a limit under rule 2.2(d) for a particular set of
invitations; and



(g)
in response to those invitations the Board receives applications for Options
over a total number of Shares which exceeds that limit,



the methods of scaling down set out below shall be considered in turn. Each
method shall be applied independently, rather than cumulatively with the
preceding methods in the list. Scaling down shall be undertaken by the first of
the following methods which will ensure that the limit will not be exceeded:


if:


(vi)
Repayments will be taken to include a bonus; and



(vii)
the relevant invitations offered a choice of Option periods including (but not
restricted to) any period relating to Savings Arrangements under which a maximum
bonus is payable,



any application for a Savings Arrangement under which a maximum bonus is payable
shall be taken instead to be an application for the most similar type of Savings
Arrangement under which the bonus is that payable on the first date on which a
bonus may be paid;


(h)
the amount by which the monthly savings contribution specified in each
application exceeds either:



(i)
if no other threshold value has been specified by the Board under rule 2.2(d),
£100; or



(ii)
if one has been specified, the threshold value specified by the Board under rule
2.2(d)



shall be reduced pro rata;


(i)
if:



(iii)
Repayments will be taken to include a bonus; and



(iv)
the relevant invitations offered a choice of Option periods including (but not
restricted to) any period relating to Savings Arrangements under which a maximum
bonus is payable,



a combination of the methods in rule 3(c) and rule 3(d);


(j)
if Repayments would otherwise have been taken to include a bonus for Options
granted as a result of the relevant invitations, the method in rule 3(d) but
with Repayments not taken to include a bonus;



(k)
the amount by which the monthly savings contribution specified in each
application exceeds the minimum specified under rule 2.2(c) for the relevant
invitations shall be reduced pro rata;



(l)
if:



(i)
Repayments will be taken to include a bonus; and



(ii)
the relevant invitations offered a choice of Option periods including (but not
restricted to) any period relating to Savings Arrangements under which a maximum
bonus is payable,



a combination of the methods in rule 3(c) and rule 3(g);


(m)
if Repayments would otherwise have been taken to include a bonus for Options
granted as a result of the relevant invitations, the method in rule 3(g) but
with Repayments not taken to include a bonus; and



(n)
if scaling down cannot be effected either by the method in rule 3(i), or, if
Repayments are not to be taken to include a bonus, by the method in rule 3(g):



(i)
some applicants would not be granted Options following scaling down using the
method in this rule 3.1(j);



(ii)
the Board, in its absolute discretion, may determine not to continue with the
scaling down operation and that no Options shall be granted as a result of the
relevant invitations; and



(iii)
if the Board decides to continue the scaling down operation, applicants shall be
selected by lot, and each selected applicant shall be taken to apply for an
Option of the shortest period offered in the relevant invitations, based on a
monthly savings contribution of the minimum specified under rule 2.3(c) for the
relevant invitations.



4.
GRANT OF OPTIONS



4.1
Subject to the other provisions of this Scheme, Options may be granted as a
result of each set of invitations made under the Scheme. If Options are granted,
an Option shall be granted to each person who made a valid application and who
is an employee or director of a Constituent Company on the Date of Grant.



4.2
Each Option shall be granted over the number of Shares determined for the
relevant application under rule 2.7.



4.3
Whether or not Repayments will be taken to include any bonus will be determined
at the time of grant of each Option in accordance with:

 
(a)
the determination of the Board under rule 2.2(a); and



(b)
the effects of rule 3, if the relevant applications were scaled down.



4.4
Options shall be granted:



(h)
unless applications were scaled down under rule 3, not later than 30 days after
the earliest date by reference to which Market Value was determined for the
purpose of setting the Exercise Price; and



(i)
if applications were scaled down under rule 3, not later than 42 days after the
earliest date by reference to which Market Value was determined for the purpose
of setting the Exercise Price.



4.5
Options may not be granted:



(a)
at any time when that grant would be prohibited by, or in breach of, any:



(iii)
law; or



(iv)
regulation with the force of law; or



(v)
rule of an investment exchange on which Shares are listed or traded, or any
other non-statutory rule with a purpose similar to any part of the Model Code
that binds the Company or with which the Board wishes to comply; or



(b)
after the tenth anniversary of the Adoption Date.



4.6
Options shall be granted by the Grantor executing a deed in a form approved by
the Board. A single deed of grant may be executed in favour of any number of
Option Holders. Each Option Holder shall be issued with an Option Certificate
(in a form approved by the Board) as soon as possible after the Date of Grant as
evidence of the grant of the relevant Option. Each Option Certificate shall set
out (without limitation):



(a)
the Date of Grant of the Option;



(b)
the number and class of the Shares over which the Option is granted;



(c)
the Exercise Price;



(d)
the date after which the Option may be exercised, unless an earlier event occurs
to cause the Option to lapse or to become exercisable. This date shall be the
Bonus Date of the Savings Arrangement linked to the Option;



(e)
the date when the Option will lapse, assuming that the Option is not exercised
earlier, no event occurs to cause the Option to lapse earlier and rule 7.7 does
not then apply to the Option. This date shall be the date falling six months
after the Bonus Date of the Savings Arrangement linked to the Option;



(f)
a statement specifying whether or not the Shares are subject to any Relevant
Restriction and, if so, details of the Relevant Restriction or Restrictions;



(g)
a statement that:



(i)
the Option is subject to these rules, Schedule 3 and any other legislation
applying to SAYE option schemes meeting the requirements of Schedule 3; and



(ii)
those provisions shall prevail over any conflicting statement relating to the
Option's terms; and



(h)
a summary of the following:



(iv)
rule 6.1 and rule 6.2(j);



(v)
rule 7.11; and



(vi)
rule 9.



4.7
No amount shall be paid for the grant of an Option.



5.
OVERALL LIMITS ON GRANTS



5.1
The definition in this rule 5.1 applies in this rule 5:



Dilutive Shares: On any date, all shares of the Company which:
 
(h)
have been issued, or transferred out of treasury, on the exercise of options
granted, and in satisfaction of any other awards made, under any Share Incentive
Scheme (including the Scheme) in the shorter of:



(i)
the ten years ending on (and including) that date; and



(ii)
the period since such shares were first admitted to trading on New York Stock
Exchange;



(i)
remain capable of issue, or transfer out of treasury, under any Existing
Options.



5.2
While the Company is bound by any undertaking or agreement that this should be
the case, no Option shall be granted under rule 4 if that grant would result in
the total number of Dilutive Shares exceeding 10% of the issued share capital of
the Company.



6.
LAPSE OF OPTIONS



6.1
Options may not be transferred or assigned or have any charge or other security
interest created over them. An Option shall lapse if the relevant Option Holder
(or his personal representatives) attempts to do any of those things. But, a
transfer to an Option Holder's personal representatives on the death of the
Option Holder will not cause an Option to lapse.



6.2
An Option shall lapse on the earliest of the following:



(j)
any attempted action by the Option Holder (or his personal representatives)
falling within rule 6.1;



(k)
the date on which the Option shall lapse, as specified in the Option
Certificate, if the Option Holder is alive at that time;



(l)
when the Option Holder's Scheme-related Employment ceases, if:

 
(i)
the Option may not be exercised after that cessation under any part of rule 7;
and



(ii)
the Option Holder is alive immediately after that time.



This rule 6.2(c) is subject to rule 7.6;


(m)
either:



(i)
the seventh occasion on which the Option Holder omits to make a payment under
the Savings Arrangement linked to the Option; or



(ii)
the giving of notice by the Option Holder to terminate the Savings Arrangement,



if that takes place before the Bonus Date of the Savings Arrangement, unless
that non-payment or notice arises:


(iii)
when the Option may be exercised under rule 7.3 or rule 7.4 or rule 7.5; or



(iv)
on or after the Option Holder's death; or



(v)
when the Option may be exercised or exchanged under any part of rule 10;



(n)
at the end of any period during which the Option may be exercised under any part
of rule 7 other than rule 7.7, unless that period ended on the Option Holder's
death;



(o)
if the Option Holder has died:



(i)
if the Option Holder died before the Bonus Date of the Savings Arrangement
linked to the relevant Option, the date falling 12 months after the date of
death;



(ii)
if the Option Holder died on or within six months after the Bonus Date of the
Savings Arrangement linked to the relevant Option, the date falling 12 months
after that Bonus Date;



(p)
if any part of rule 10 applies, the time specified for the lapse of the Option
under that part of rule 10;



(q)
if rule 7.1(f) applies, the time specified in rule 7.1(f); and



(r)
the bankruptcy of the Option Holder.



7.
EXERCISE OF OPTIONS



7.1
No Option may be exercised:



(s)
when the Option Holder is not an employee or director of a Constituent Company,
except as permitted by any provision of this Scheme other than any part of rule
10. If the Option Holder is not an employee or director of a Constituent
Company, an Option may be exercised under any part of rule 10 only if exercise
is also permitted at that time under any provision of this Scheme other than
rule 10; or



(t)
earlier than the Bonus Date of the Savings Arrangement linked to that Option,
except as permitted by any provision of this Scheme; or



(u)
later than six months after the Bonus Date of the Savings Arrangement linked to
that Option, except as permitted under rule 7.7; or



(v)
when prohibited by or in breach of any law or regulation with the force of law;
or



(w)
when prohibited by or in breach of any rule of an investment exchange on which
Shares are listed or traded, or any provision of a personal dealing code adopted
by the Company, or any other non-statutory rule with a similar purpose to any
part of the Model Code that binds the Company; or



(x)
more than once. If an Option is exercised in part only, the unexercised part of
the Option shall lapse immediately after the exercise.



7.2
An Option Holder who is a director or employee of:



(c)
a Constituent Company; or



(d)
any Associated Company of the Company which is not a Constituent Company;



(e)
may exercise an Option at any time during the period starting with the Bonus
Date of the Savings Arrangement linked to that Option and ending on the earlier
to occur of:



(f)
the date falling six months after the Bonus Date of the Savings Arrangement
linked to that Option; and



(g)
the Option Holder's death.



7.3
This rule 7.3 is subject to rule 7.6 and applies to any Options held by an
Option Holder who has ceased to hold his Scheme-related Employment:



(i)
because of injury; or



(j)
because of disability; or



(k)
because of Redundancy; or



(l)
because of retirement; or



(m)
because of a relevant transfer within the meaning of the TUPE Regulations; or



(n)
if the Option Holder holds office or is employed in a company which is an
associated company (as defined in paragraph 35(4) of Schedule 3, and not the
meaning given to Associated Company in rule 1.1) of the Company, because that
company ceases to be an associated company (as so defined) of the Company by
reason of a change of control (as determined in accordance with sections 450 and
451 of the CTA 2010, and not the meaning given to Control in rule 1.1).



An Option to which this rule 7.3 applies may be exercised at any time in the
period starting immediately after the date on which the Scheme-related
Employment ceased and ending on the earliest to occur of:


(o)
the date falling six months after the date on which the Scheme-related
Employment ceased;



(p)
the date falling six months after the Bonus Date of the Savings Arrangement
linked to that Option; and



(q)
the Option Holder's death.





7.4
This rule 7.4 is subject to rule 7.6 and applies to Options:



(a)
held by any Option Holder who has ceased to hold his Scheme-related Employment
because of any reason other than:



(iii)
any reason listed in rule 7.3; or



(iv)
misconduct; and



(b)
which were granted more than three years before the date on which the Option
Holder's Scheme-related Employment ceased.



An Option to which this rule 7.5 applies may be exercised at any time in the
period starting immediately after the date on which the Scheme-related
Employment ceased and ending on the earliest to occur of:


(c)
the date falling six months after the date on which the Scheme-related
Employment ceased;



(d)
the date falling six months after the Bonus Date of the Savings Arrangement
linked to that Option; and



(e)
the Option Holder's death.



The Board must interpret “misconduct” in rule 7.4(a)(ii) in a manner that is
fair and reasonable.


7.5
This rule 7.5 is subject to rule 7.6 and applies to any Options held by an
Option Holder who has ceased to hold his Scheme-related Employment only because
it related to a business or part of a business which was transferred to a person
other than an Associated Company of the Company, where the transfer is not a
relevant transfer within the meaning of the TUPE Regulations, if the Option
Holder has ceased to hold the office or employment which was (before the date of
cessation of the Scheme-related employment) the Scheme-related employment (the
post-transfer employment) for a reason falling within any of rule 7.3(a), rule
7.3(b), rule 7.3(c), rule 7.3(d) or rule 7.3 (e) or rule 7.3(f).



An Option to which this rule 7.5 applies may be exercised at any time in the
period starting immediately after the date on which the post-transfer employment
ceased and ending on the earliest to occur of:


(a)
the date falling six months after the date on which the post-transfer employment
ceased;



(b)
the date falling six months after the Bonus Date of the Savings Arrangement
linked to that Option; and



(c)
the Option Holder's death.



7.6
No Option Holder shall be treated as ceasing to hold Scheme-related Employment
under any of rule 6.2(c), rule 7.3 or rule 7.4, or rule 7.5 until that Option
Holder ceases to hold any office or employment with:

 
(a)
the Company; or



(b)
any Eligible Company or other company which is controlled by the Company; or



(c)
any company which:



(iii)
controls the Company; or



(iv)
is controlled by a person or persons who also control the Company.



In this rule 7.6, "control" has the meaning given in sections 450 and 451 of CTA
2010 (and not the meaning given to Control in rule 1.1).


7.7
This rule 7.7 applies to Options which were held by any Option Holder at the
time of his death whether or not those Options were capable of exercise under
any other provision of the Scheme at the time of death.



An Option to which this rule 7.7 applies may be exercised by the Option Holder's
personal representatives at any time in the period starting immediately after
the date of death and ending:


(a)
if the Option Holder died before the Bonus Date of the Savings Arrangement
linked to that Option, the date falling 12 months after the date of death; or



(b)
if the Option Holder died on or within six months after the Bonus Date of the
Savings Arrangement linked to that Option, the date falling 12 months after that
Bonus Date.



7.8
If a Repaid Amount is insufficient to exercise the Option linked to the relevant
Savings Arrangement in full:



(a)
the aggregate Exercise Price paid to exercise the Option may not exceed the
Repaid Amount; and



(b)
the number of Shares acquired on exercise of the Option may not exceed the
number obtained by dividing the Repaid Amount by the Exercise Price for the
Option and, if the result of that division is not a whole number, rounding it
down to the nearest whole number.



8.
MANNER OF EXERCISE OF OPTIONS



8.1
An Option shall be exercised by the Option Holder giving a written exercise
notice to the Grantor, which shall:



(h)
set out the number of Shares over which the Option Holder wishes to exercise the
Option. If that number exceeds the number over which the Option may be validly
exercised at the time (in particular, without limitation, under rule 7.8):



(iii)
the Option shall be treated as exercised only in respect of that lesser number;
and



(iv)
any excess amount paid to exercise the Option or meet any Tax Liability shall be
refunded;



(i)
be made using a form approved by the Board; and



(j)
be accompanied by the relevant Option Certificate. If an Option Certificate has
been lost, the relevant Option may still be exercised, but the Grantor may make
it a condition of exercise that the Option Holder shall enter into a formal
acknowledgement that the Option Certificate is lost and a binding undertaking to
return it for cancellation if recovered at a later date.



8.2
Any exercise notice shall be accompanied by payment of an amount equal to the
Exercise Price multiplied by the number of Shares specified in the notice. If
the Savings Arrangement provider permits, payment under rule 8.2 may take the
form of a valid direction to the Savings Arrangement provider to repay to the
Grantor the whole amount due to the Option Holder under the Savings Arrangement
linked to the relevant Option. If payment is made in this way, the Grantor shall
pay to the Option Holder any amount by which the payment received by the Grantor
from the Savings Arrangement provider exceeds the aggregate Exercise Price
payable on the exercise of the Option.



8.3
Any exercise notice shall be invalid:



(f)
to the extent that it is inconsistent with the Option Holder's rights under
these rules and the relevant Option; or



(g)
if any of the requirements of rule 8.1 or rule 8.2 are not met; or



(h)
if any payment referred to in rule 8.2 is made by a cheque that is not honoured
on first presentation or in any other manner which fails to transfer the
expected value to the Grantor.



The Grantor may permit the Option Holder to correct any defect referred to in
rule 8.3(b) or rule 8.3(c) (but shall not be obliged to do so). The date of any
corrected exercise notice shall be the date of the correction rather than the
original notice date for all other purposes of the Scheme.


8.4
Shares shall be allotted and issued (or transferred, as appropriate) within 30
days after a valid Option exercise, subject to the other rules of this Scheme.

 
8.5
Except for any rights determined by reference to a date before the date of
allotment, Shares allotted and issued in satisfaction of the exercise of an
Option shall rank equally in all respects with the other shares of the same
class in issue at the date of allotment.



8.6
Shares transferred in satisfaction of the exercise of an Option shall be
transferred free of any lien, charge or other security interest, and with all
rights attaching to them, other than any rights determined by reference to a
date before the date of transfer.



8.7
If the Shares are listed or traded on any stock exchange, the Company shall
apply to the appropriate body for any newly issued Shares allotted on exercise
of an Option to be listed or admitted to trading on that exchange.



9.
RELATIONSHIP WITH EMPLOYMENT CONTRACT



9.1
The rights and obligations of any Option Holder under the terms of his office or
employment with any company shall not be affected by being an Option Holder.



9.2
The value of any benefit realised under the Scheme by Option Holders shall not
be taken into account in determining any pension or similar entitlements.



9.3
Option Holders and the directors and employees of Constituent Companies and
Associated Companies of the Company (past and present) shall have no rights to
compensation or damages on account of any loss in respect of Options or the
Scheme where such loss arises (or is claimed to arise), in whole or in part,
from termination of office or employment with any company. This exclusion of
liability shall apply however termination of office or employment, or the giving
of notice, is caused and however compensation or damages may be claimed.



9.4
Option Holders and the directors and employees of Constituent Companies and
Associated Companies of the Company (past and present) shall have no rights to
compensation or damages on account of any loss in respect of Options or the
Scheme where such loss arises (or is claimed to arise), in whole or in part,
from:

 
(d)
any company ceasing to be a Constituent Company; or



(e)
any company ceasing to be an Associated Company of the Company; or



(f)
the transfer of any business from a Constituent Company to any person which is
neither a Constituent Company nor an Associated Company of the Company; or



(g)
the transfer of any business from a Constituent Company to an Associated Company
of the Company which is not a Constituent Company; or



(h)
any change to invitations made under the Scheme, including any variation of
their terms or timing, or their complete suspension or termination; or



(i)
the lapse of any Option; or



(j)
any failure by the Board to nominate an Eligible Company to be a Constituent
Company; or



(k)
any failure by the Board to make an invitation to apply for an Option to any
person who is not at the relevant time an Eligible Employee, where it is in the
Board's discretion to do so.



This exclusion of liability shall apply however the relevant circumstances are
caused, and however compensation or damages may be claimed.


9.5
Each Eligible Employee and each employee of a Constituent Company shall have no
right to receive Options, whether or not he has previously been granted any.



10.
TAKEOVERS AND LIQUIDATIONS



10.1
If any person (in this rule 10.1, the Controller) obtains Control of the Company
as a result of:



(i)
making a general offer (regardless of whether the general offer is made to
different shareholders by different means) to acquire the whole of the issued
share capital of the Company (except for any capital already held by the
Controller or any person connected (as defined by section 718 of ITEPA 2003)
with the Controller) which is made on a condition such that, if it is satisfied,
the person making the offer will have Control of the Company; or



(j)
making a general offer (regardless of whether the general offer is made to
different shareholders by different means) to acquire all the shares in the
Company (except for any shares already held by the Controller or any person
connected (as defined by section 718 of ITEPA 2003) with the Controller) which
are of the same class as the Shares,



then any Option may (subject to rule 7.1, rule 10.5, rule 10.6, rule 10.7 and
rule 10.14) be exercised within six months after the time when the Controller
has obtained Control of the Company and (if relevant) any condition subject to
which the offer is made has been satisfied. Any Option to which this rule 10.1
applies shall lapse at the end of that period, unless before then it is
exercised or released under rule 10.7.


10.2
Unless the relevant compromise or arrangement makes provision for the
replacement of Options or the compensation of Option Holders which the Auditors
have certified in writing to be fair and reasonable, any Option may (subject to
rule 7.1, rule 10.5, rule 10.6, rule 10.7 and rule 10.14) be exercised within
six months of the date of the court sanctioning a compromise or arrangement
(under section 899 of the Companies Act 2006) that is applicable to or affects:



(d)
all the ordinary share capital of the Company or all the shares of the same
class as the shares to which the Option relates; or



(e)
all the shares, or all the shares of that same class, which are held by a class
of shareholders identified otherwise than by reference to their employments or
directorships or their participation in a share option scheme that meets the
requirements of Schedule 3.



Any Option to which this rule 10.2 applies shall lapse at the end of that
period, unless before then it is exercised or released under rule 10.7.


10.3
If shareholders in the Company become bound by a non-UK company reorganisation
arrangement (as defined by paragraph 47A of Schedule 3) that is applicable to or
affects:



(l)
all the ordinary share capital of the Company or all the shares of the same
class as the shares to which the Option relates; or



(m)
all the shares, or all the shares of that same class, which are held by a class
of shareholders identified otherwise than by reference to their employments or
directorships or their participation in a share option scheme that meets the
requirements of Schedule 3,



then any Option may (subject to rule 7.1, 10.5, 10.6, 10.7 and 10.14) be
exercised within six months after the time when the shareholders covered by the
non-UK company reorganisation arrangement become so bound. Any Option to which
this rule 10.3 applies shall lapse at the end of that period, unless before then
it is exercised or released under rule 10.7.


10.4
If any person becomes bound or entitled to acquire Shares under sections 979 to
982 or 983 to 985 of the Companies Act 2006 (or overseas legislation that HMRC
agrees is comparable at that time), any Option may be exercised at any time as
that person remains so bound or entitled, subject to rule 7.1, rule 10.5, rule
10.6, rule 10.7 and rule 10.14.



10.5
If a person obtains Control of the Company as specified in rule 10.1 or as a
result of an event specified in rule 10.2 or rule 10.3 or if a person who is
bound or entitled to acquire Shares as mentioned in rule 10.4 obtains Control of
the Company, and, as a result, Shares no longer satisfy the requirements of Part
4 of Schedule 3, any Option may, notwithstanding that Shares no longer satisfy
the requirements of Part 4 of Schedule 3, be exercised, within the period of 20
days following the relevant obtaining of Control, under and otherwise in
accordance with rule 10.1 or rule 10.2 or rule 10.3 or rule 10.4 (as the case
may be), provided that no Option may be exercised outside the 6 month period
mentioned in rule 10.1 or rule 10.2 or rule 10.3 or at a time not covered by
rule 10.4, as the case may be. If the Option is not exercised, the Option shall
lapse (to the extent that it has not already lapsed under rule 10.1, rule 10.2
or rule 10.3) on the expiry of 20 days following the relevant obtaining of
Control.



10.6
If the Board reasonably expects an event within rule 10.1 or rule 10.2 or rule
10.3 or rule 10.4 to occur, the Board may make arrangements permitting Options
to be exercised for a period of 20 days ending with such event. If an Option is
exercised pursuant to this rule 10.6, it will be treated as having been
exercised in accordance with rule 10.1 or rule 10.2 or rule 10.3 or rule 10.4 as
the case may be. If the Board makes arrangement for the exercise of Options
pursuant to this rule 10.6, and the relevant event does not occur within 20 days
of the purported exercise, the Option shall be treated as not having been
exercised.



10.7
If, as a result of:



(a)
an event specified in rule 10.1(a); or



(b)
an event specified in rule 10.1(b); or



(c)
the court sanctioning a compromise or arrangement under section 899 of the
Companies Act 2006 (including an event specified in rule 10.2); or



(d)
an event specified in rule 10.3;



a company has obtained Control of the Company, or if a company has become bound
or entitled as specified in rule 10.4, each Option Holder may, by agreement with
that company (Acquiring Company) within the Rollover Period, release each Option
(Old Option) for a replacement option (New Option). A New Option shall:


(e)
be over shares which satisfy the requirements of paragraphs 18 to 20 and
paragraph 22 of Schedule 3 in the Acquiring Company (or some other company
falling within paragraph 39(2)(b) of Schedule 3);



(f)
be a right to acquire such number of those shares as have, immediately after
grant of the New Option, a total Market Value that is substantially the same as
the total Market Value of the shares subject to the Old Option immediately
before its release;



(g)
have an exercise price per share such that the total price payable on complete
exercise of the New Option is substantially the same as the total price which
would have been payable on complete exercise of the Old Option; and



(h)
subject to rule 10.14, be on terms otherwise identical to the Old Option
immediately before the Old Option's release.



and, for the purposes of this rule 10.7, the Market Value of any Shares shall be
determined using a methodology agreed by HMRC.


10.8
Any Rollover Period shall have the same duration as the applicable period
defined in paragraph 38(3) of Schedule 3, which may be summarised (as at the
2014 Amendment Date) as:



(a)
for the purposes of rule 10.1, six months beginning with the time the Acquiring
Company obtains Control and any condition of the relevant offer is met;



(b)
for the purposes of rule 10.2 and rule 10.7(c), six months beginning with the
time when the court sanctions the relevant compromise or arrangement;



(c)
for the purposes of rule 10.3, six months beginning with the date on which the
non-UK company reorganisation arrangement becomes binding on the shareholders
covered by it;



(d)
for the purposes of rule 10.4, while the Acquiring Company is bound or entitled
as specified in that rule; and



(e)
for the purposes of rule 10.7, as determined by reference to whichever of rule
10.1, rule 10.7(c), rule 10.3 or rule 10.4 applies.



10.9
Any New Option granted under rule 10.7 shall be treated as having been acquired
at the same time as the relevant Old Option for all other purposes of the
Scheme.



10.10
The Scheme shall be interpreted in relation to any New Options as if references
to:



(a)
the Company (except for those in the definitions of Constituent Company and
Eligible Company) were references to the Acquiring Company (or to any other
company whose shares are subject to the New Options, as the context may
require); and



(b)
the Shares were references to the shares subject to the New Options.



10.11
The Company will remain the scheme organiser of the Scheme (as defined in
paragraph 2(2) of Schedule 3) following the release of Options and the grant of
New Options under rule 10.7.



10.12
The Acquiring Company shall issue (or procure the issue of) an Option
Certificate for each New Option.



10.13
In this rule 10 (other than rule 10.7), a person shall be deemed to have
obtained Control of a company if he, and others acting with him, have obtained
Control of it together.



10.14
An event causing the grant of New Options shall not trigger the exercise of
those New Options under rule 10.1, rule 10.2, rule 10.3, rule 10.4 or rule 10.5.



10.15
If the Company passes a resolution for voluntary winding up, any Option may be
exercised within six weeks after the resolution is passed, failing which it
shall lapse at the end of that period.



10.16
The Board shall notify Option Holders (and Grantors other than the Company) of
any event that is relevant to Options under this rule 10 within a reasonable
period after the Board becomes aware of it.



11.
VARIATION OF SHARE CAPITAL



If there is any variation of the share capital of the Company (whether that
variation is a capitalisation issue (other than a scrip dividend), rights issue,
consolidation, subdivision or reduction of capital or otherwise), the number and
description of Shares subject to each Option and/or the Exercise Price of each
Option shall be adjusted in a manner the Board deems appropriate provided that:


(f)
the total Market Value of Shares subject to the Option must be substantially the
same immediately after the adjustment or adjustments as what it was immediately
before the adjustment or adjustments and the total amount payable on the
exercise of the Option immediately after the adjustment or adjustments must be
substantially the same as what it was immediately before the adjustment or
adjustments;

(g)
No adjustment may be made which would result in the requirements of Schedule 3
not being met in relation to the Option..



12.
NOTICES



12.1
Any notice or other communication required or made in connection with any Option
or otherwise under this Scheme shall be in writing and shall be:



(n)
delivered personally; or



(o)
sent by pre-paid first-class post; or



(p)
sent by recorded delivery post; or



(q)
sent by commercial courier; or



(r)
sent by fax (but fax communications shall only be treated as validly sent if an
appropriate report of successful transmission has been recorded by the sender's
fax system); or



(s)
sent by e-mail (but e-mail communications shall only be treated as validly sent
if an appropriate report of receipt has been returned to the sender by the
e-mail system).



12.2
Communications made in accordance with rule 11.1 shall be addressed to the
parties interested in the Scheme as specified below:



(c)
in the case of communications to any Eligible Employee or Option Holder, to:



(v)
his work address; or



(vi)
his home address, meaning that most recently notified to the sender; or



(vii)
his work fax number; or



(viii)
if one has been notified to the sender, his private fax number; or



(ix)
his work e-mail address; or



(x)
if one has been notified to the sender, his private e-mail address; and



(d)
in the case of communications to an Option Holder who has died (where the sender
has notice of the death), to:



(vii)
the Option Holder's home address, meaning that most recently notified to the
sender; or



(viii)
any address or fax number (marked for the attention of any specified person) or
any e-mail address that the Option Holder's personal representatives have
notified to the Company (and any relevant Grantor other than the Company) for
such communications; and



(e)
in the case of communications to the Company, to:



(i)
its registered office, marked for the attention of any specified person, and
notified by the Company to the sender; or



(ii)
any other address (marked for the attention of any specified person) that may
have been notified by the Company to the sender; or



(iii)
any fax number (marked for the attention of any specified person) that may have
been notified by the Company to the sender; or



(iv)
any e-mail address that may have been notified by the Company to the sender; and



(f)
in the case of communications to any Grantor other than the Company, to:



(iii)
any address (marked for the attention of any specified person) that may have
been notified by the Grantor to the sender; or



(iv)
any fax number (marked for the attention of any specified person) that may have
been notified by the Grantor to the sender; or



(v)
any e-mail address that may have been notified by the Grantor to the sender.



12.3
Communications made to any Eligible Employee, Option Holder or Option Holder's
personal representatives shall be deemed to have been duly received:



(c)
if delivered personally, when left at the relevant address; or



(d)
if sent by pre-paid first-class post or recorded delivery post, at 12 noon on
the second business day after posting; or



(e)
if sent by commercial courier, at the time specified on the signed delivery
receipt;



(f)
if sent by fax, at the time of transmission; or



(g)
if sent by e-mail, at the time specified in the relevant report of receipt
returned to the sender.



12.4
Communications sent to the Company or any other Grantor shall:



(a)
be duly made only if actually received in accordance with this rule 12; and



(b)
shall be treated as made at the time they are received for all purposes of the
Scheme.



12.5
This rule 12 shall not apply to the service of any proceedings or other
documents in any legal action.



13.
ADMINISTRATION AND AMENDMENT



13.1
The Scheme shall be administered under the direction of the Board.



13.2
The Board may amend the Scheme from time to time, but:



(h)
while the Company is subject to any requirement, or bound by any agreement, that
this should be the case, no amendment may be made without the prior approval of
the Company in general meeting if it would:



(iii)
make the terms on which Options may be granted materially more generous; or



(iv)
increase the limit specified in rule 5; or



(v)
expand the class of potential Option Holders; or



(vi)
change rule 12 to the benefit of Option Holders,



unless it is a minor amendment to benefit the administration of the scheme, to
take account of a change in legislation or to obtain or maintain favourable tax,
exchange control or regulatory treatment for Option Holders or for the Company
or any Eligible Company; and


(i)
no amendment to a Key Feature may be made if amending that Key Feature would
result in the Scheme no longer being an SAYE option scheme that meets the
requirements of Schedule 3.

 
13.3
The cost of establishing and operating the Scheme shall be borne by the
Constituent Companies in proportions determined by the Board.



13.4
The Company shall ensure that at all times:

 
(i)
the Company has sufficient authorised and unissued or treasury Shares available,
taking into account any other obligations of the Company to issue Shares and to
transfer Shares from treasury; and/or



(j)
arrangements are in place for any third party to transfer issued Shares,



(k)
to satisfy the exercise of all Options of which the Company is the Grantor.



13.5
Each Grantor other than the Company shall at all times:



(f)
keep sufficient issued Shares available; and/or



(g)
hold sufficient enforceable rights to subscribe for Shares, or to acquire issued
Shares,



(h)
to satisfy the exercise of all Options granted by that Grantor.



13.6
The Board shall determine any question of interpretation and settle any dispute
arising under the Scheme (other than any requiring determination by the
Auditors). In doing so, the Board shall exercise its discretion in a manner
which is fair and reasonable. In such matters the Board's decision shall be
final.



13.7
The Company and any other Grantor shall not be obliged to notify any Option
Holder if an Option is due to lapse.



13.8
The Company and any other Grantor shall not be obliged to provide Option Holders
with copies of any materials sent to the holders of Shares.



13.9
The rules of the Scheme shall be governed by, and interpreted in accordance
with, the laws of England. The courts of England and Wales shall have exclusive
jurisdiction over:

 
(a)
the rules of the Scheme; and



(b)
all Options.

 








